Citation Nr: 0204424	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  95-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  He died in March 1994.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant entered notice of disagreement with this decision 
in November 1994; the RO issued a statement of the case in 
January 1995; and the appellant entered a substantive appeal, 
on a VA Form 9, which was received in February 1995. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained.

2.  The veteran died in March 1994; his death certificate 
lists the immediate cause of death as bleeding, due to 
tearing of aorta-graft anastomosis, due to fragility of the 
aorta, due to atherosclerotic disease and aneurysm. 

3.  At the veteran's death, service connection had been 
established for postoperative hemigastrectomy and vagotomy 
for duodenal ulcer, rated as 40 percent disabling; irritable 
colon, rated as noncompensably disabling; and postoperative 
appendectomy scar, rated as noncompensably disabling. 

4.  The veteran's service-connected postoperative 
hemigastrectomy and vagotomy for duodenal ulcer, irritable 
colon, and postoperative appendectomy scar did not contribute 
substantially or materially to cause his death. 


CONCLUSION OF LAW

The weight of the evidence is against the appellant's claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.312 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  A 
February 2001 letter from the RO to the appellant informed 
her of this new law.  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  

Pursuant to the Veterans Claims Assistance Act of 2000, VA 
obtained medical etiology opinions in September 2001 
(cardiology) and October 2001 (gastroenterology) on the 
question of any relationship between the veteran's service-
connected disabilities and death. 

In the rating decision, statement of the case, supplemental 
statement of the case, and by phone, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the cause of the veteran's death.  Reports of 
Contact in March and June 2001 reflect the RO specifically 
advised the appellant to obtain a medical nexus opinion to 
associate the veteran's death to a service-connected 
disability.  The appellant was afforded a personal hearing at 
the RO in May 1995.  

In February 1997, the Board remanded this case to the RO for 
the purpose of obtaining additional treatment records.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the appellant's claim.  The RO requested all 
known treatment records pertaining to the veteran's treatment 
and the appellant has not identified any additional treatment 
records or other evidence which has not been obtained.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including arteriosclerosis, may be presumed 
to have been incurred during service if manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
She contends that the veteran's service-connected 
postoperative hemigastrectomy and vagotomy for duodenal ulcer 
could have caused (developed into pain, adhesions, 
stretching, and pulling) the veteran's atherosclerotic heart 
disease and aneurysm, thus contributing substantially or 
materially to cause his death.  The appellant contends that, 
without testing of the gastrointestinal system at the time of 
the veteran's death, there is no telling what the severity of 
the veteran's service-connected postoperative hemigastrectomy 
and vagotomy for duodenal ulcer actually was at the time of 
death.  The appellant's representative also contends that an 
October 2000 medical opinion from Wilfred Carney, Jr., M.D., 
relates hypertension to the veteran's death (with the 
implication that Dr. Carney's opinion also relates 
hypertension to service and/or service-connected disability).  

The Certificate of Death reflects that the veteran died in 
March 1994 at the age of 71 as a result of bleeding, due to 
tearing of aorta-graft anastomosis, due to fragility of the 
aorta, due to atherosclerotic disease and aneurysm.  At the 
veteran's death, service connection had been established for 
postoperative hemigastrectomy and vagotomy for duodenal 
ulcer, rated as 40 percent disabling; irritable colon, rated 
as noncompensably disabling; and postoperative appendectomy 
scar, rated as noncompensably disabling. 

With regard to the question of whether any of the veteran's 
service-connected disabilities contributed substantially or 
materially to cause his death, the medical opinion evidence 
presented in favor of the appellant's claim consists of 
letters from Wilfred Carney, Jr., M.D., dated in October 2000 
and July 2001.  The medical opinion evidence of record 
weighing against the appellant's claim consists of VA medical 
etiology opinions in September and October 2001.  Therefore, 
the Board must weigh the probative value of this medical 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  

The October 2000 letter from Dr. Carney noted a history from 
the appellant that the veteran "was hypertensive in 1945 at 
the time he was in" service and that this hypertension 
continued to be a problem throughout the veteran's remaining 
life.  Dr. Carney wrote that, as "hypertension is a known 
precursor of aneurysm formation[,] it is reasonable to assume 
there is a connection between the two illnesses."  The 
October 2000 letter and medical opinion from Dr. Carney 
appears to be based on an inaccurate history obtained from 
the veteran's surviving spouse.  Dr. Carney does not indicate 
that any records were reviewed, but records the inaccurate 
history of the veteran having been hypertensive since 1945 
during service.  Service medical records, including a service 
separation examination in October 1945, do not demonstrate 
this reported hypertension.  Further, post-service VA 
hospitalization and outpatient treatment records do not 
demonstrate hypertension within one year of service 
separation, but reflect that the veteran was not hypertensive 
until many years after service, and was first diagnosed with 
hypertension in 1971.  Dr. Carney's opinion assumes that the 
veteran had hypertension since service, although the opinion 
itself focuses on the relationship between hypertension and 
the cause of death.  The Court has held that the Board is not 
bound to accept medical opinions, such as that presented by 
the appellant of a history of hypertension since 1945 
service, which are based on lay history where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998).  The Court has held that, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).   

In a subsequent letter dated in July 2001, Dr. Carney 
summarized the veteran's medical history, noted that the 
veteran died during aneurysm repair surgery, and wrote that 
the veteran's death was attributed to the fragile condition 
of his aortic wall.  In this letter, Dr. Carney offered no 
further opinion of etiology regarding the cause of the 
veteran's death.   

A VA cardiology opinion dated in September 2001 indicated a 
thorough review of the claims file, noted the veteran's 
history of coronary artery disease, noted the death of the 
veteran following repair of a second aneurysm, and noted Dr. 
Carney's letter.  This reviewing VA physician indicated that 
hypertension would be an aggravating factor closely related 
to death due to aneurysm for a patient with abdominal or 
thoracic aneurysm, but indicated that he could find no 
evidence that the veteran's hypertension was present at the 
time of the veteran's active duty service.  This physician 
specified the systolic/diastolic blood pressure readings 
relied upon in service, after service in 1946 and 1950, and 
the subsequent diagnosis of hypertension in 1971, upon which 
this conclusion was based.  The VA physician's opinion was 
that he could find no basis to support the claim for a 
relationship of the veteran's hypertension to service.  

An October 2001 VA gastroenterology opinion notes the history 
contained in an August 2001 VA memorandum request for medical 
opinion, but also indicates a review of the entire claims 
file.  The history presented in that memorandum includes the 
veteran's service-connected disabilities (including change of 
diagnosis from petit mal epilepsy to conversion neurosis with 
associated duodenal ulcer), including postoperative 
hemigastrectomy and vagotomy for duodenal ulcer, the causes 
of death indicated by the death certificate, a history of 
hypertension first diagnosed in 1971, and a history of 
aneurysm surgeries in 1990 and 1994.  After a review of the 
evidence of record, the reviewing VA physician noted the 
veteran's symptoms associated with service-connected 
postoperative hemigastrectomy and vagotomy for duodenal 
ulcer, and offered the opinion that the lay speculation that 
the veteran's hemigastrectomy and vagotomy for duodenal ulcer 
would have caused a great deal of pain, scar tissue, 
adhesions, stretching, and pulling, which would have affected 
the arteries and created an aneurysm, was "a totally non-
physiologic statement, with no basis in medical fact."  The 
reviewing VA physician offered the opinions that: there was 
no evidence that irritable bowel, non-ulcer dyspepsia, 
appendectomy, post-operative appendectomy scar, duodenal 
ulcer, partial gastrectomy and vagotomy, or post-gastrectomy 
syndromes have any relationship to atherosclerosis, aortic 
aneurysm formation, or aortic graft failure; there were no 
cases in the medical literature showing a causal relationship 
between gastrectomy, duodenal ulcer, stomach ulcer, or 
gastric ulcer and the later development of an abdominal 
aortic aneurysm; and that it did not appear likely that any 
disabilities incurred in or aggravated by service contributed 
to or hastened the veteran's death in any way.  

After a review of the evidence, the Board finds the September 
and October 2001 VA medical opinions to be of greater 
probative value than Dr. Carney's October 2000 medical 
opinion.  The VA medical opinions by two physicians in the 
fields of cardiology and gastroenterology were based on a 
thorough review of the claims files, including specific blood 
pressure readings, and on an accurate medical history 
indicated by the evidence in the claims file.  In contrast, 
Dr. Carney's opinion relied on a brief and inaccurate 
history, apparently taken from the appellant, of hypertension 
in service and in the post-service period prior to 1971.  For 
these reasons, the Board finds that Dr. Carney's October 2000 
opinion is outweighed by the 2001 VA cardiology and 
gastroenterology medical nexus opinions. 

The medical opinion evidence from both Dr. Carney and the 
September 2001 VA cardiology physician indicates that the 
veteran's hypertension would have been an aggravating or 
causal factor closely related to death due to aneurysm.  
However, the credible medical evidence does not demonstrate 
that the veteran's non-service-connected hypertension was 
etiologically related to service or to any service-connected 
disability, including to postoperative hemigastrectomy and 
vagotomy for duodenal ulcer, irritable colon, or post-
operative appendectomy scar.  

The Board has considered the appellant's testimony and 
written submissions and the representative's oral and written 
argument regarding a relationship between the veteran's 
service-connected disabilities and the veteran's cause of 
death.  The Board has considered the appellant's sincere 
belief that the veteran's postoperative hemigastrectomy and 
vagotomy for duodenal ulcer contributed substantially or 
materially to cause the veteran's death, including by way of 
causing atherosclerotic heart disease or an aneurysm.  The 
Board has also considered the appellant's testimony and 
written submissions to the effect that the veteran's 
hypertension was etiologically related to service or had its 
onset in service.  However, while the appellant is competent 
to report and describe to a medical professional any symptoms 
she observed the veteran suffer, it is the province of health 
care professionals to enter conclusions which require medical 
opinions, including an opinion as to the relationship between 
disabilities, between a disability and service, and between a 
disability and death.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For these reasons, the Board finds that service-connected 
postoperative hemigastrectomy and vagotomy for duodenal 
ulcer, irritable colon, and postoperative appendectomy scar 
did not contribute substantially or materially to cause the 
veteran's death.  The weight of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107; 38 
C.F.R. § 3.312; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An appeal for service connection for the cause of the 
veteran's death is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

